IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40387
                        Conference Calendar



JOSE LUIS ESTUPINAN,
also known as Joseph,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 4:00-CV-32
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Luis Estupinan, federal prisoner # 66153-079, appeals

the district court’s dismissal of his petition for a writ of

error coram nobis.   Estupinan has not argued on appeal the issue

of the district court’s dismissal of his petition on the grounds

that his claims were not cognizable in a coram nobis proceeding

and that coram nobis was not a proper vehicle to challenge his

conviction because he remained in federal custody.     Arguments

must be briefed in order to be preserved.     Yohey v. Collins, 985


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40387
                                -2-

F.2d 222, 225 (5th Cir. 1993).   Issues not adequately argued in

the body of the brief are deemed abandoned on appeal.   Yohey, 985
F.2d at 224-25.   The judgment of the district court dismissing

Estupinan’s petition for a writ of error coram nobis is AFFIRMED.